Mr. Justice Phillips delivered the opinion of the court: This is a suit by William Johnson, executor of the estate of William N. Johnson, deceased, for refund of inheritance taxes under Section 25 of the inheritance tax laws of Illinois, in the sum of $138.84. The deceased, domiciled in Chicago, Illinois, died January 3, 1918, leaving a last will and testament, and William N. Johnson, Jr., was appointed executor, who, with his sister, Margaret Blackman, were the only children and his only heirs-at-law left surviving. November 27, 1918, the county judge of Cook County entered an order fixing the amount of inheritance taxes in said estate at $138.84, which was paid February 19,1919, and was the correct amount under the assumption that prevailed at the time. January 13, 1925, on proper petition to the county court, an order was entered directing a re-assessment and re-distribution. The Attorney General had notice of this proceeding and consented to the last order. Amongst other things, the court found that claimant herein was entitled to a refund of the said sum of $138.84. Certified copies of executor’s letters of executorship and orders of the county court all filed as evidence. The Attorney General consents to the award claimed. Ordered by this court that claimant be paid a refund of $138.84, with 3% interest per annum from February 19, 1919.